     Case 4:05-cr-00961-DCB-LAB Document 900 Filed 06/14/21 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
 9       United States of America,                     No. CR-05-00961-001-TUC-DCB (LAB)
10                    Plaintiff,                       ORDER
11       v.
12       Alfred Arvizu,
13                    Defendant.
14
15            The Third Motion for Early Termination of Probation (Doc. 897) is denied for the
16   reasons stated by this Court in its Order issued November 6, 2020 (Doc. 888) and Order
17   denying reconsideration (Doc. 896). The Petitioner has now completed a little over half of
18   the five year supervised release sentence, and he served his sentence of incarceration, but
19   the third prong of the punishment imposed by this Court, the $20,000 fine, remains in large
20   part unpaid.1 To the extent the Defendant asserts supervised release prevents him from
21   pursuing work opportunities out of state, he should contact his probation officer because
22   there are procedures in place to allow for jurisdictional transfer of supervised release for
23   this reason.
24            Accordingly,
25            IT IS ORDERED that the Third Motion for Early Termination of Probation (Doc.
26   897) is DENIED.
27   1
      The Government reports the fine balance is $14,816.71. (Response (Doc. 898) at 3.)
     When the Court last reviewed the issue of early termination, his payment status was
28   $15,316.71. (Order (Doc. 888) at 3.) It appears, he continues to make $100, instead of $300,
     payments per month.
     Case 4:05-cr-00961-DCB-LAB Document 900 Filed 06/14/21 Page 2 of 2



 1         IT IS FURTHER ORDERED that any further requests for early termination shall
 2   be accompanied by a recommendation from his probation officer.
 3         Dated this 11th day of June, 2021.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -2-
